DETAILED ACTION

Amendment Comments
The amendment filed 10-20-21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 

The added material which is not supported by the original disclosure is as follows: at page 7, “-OOH” to “-COOH”. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 2 has been amended to change “optionally” to “possibly” (Lns4-5) which introduces new matter in that the use optionally means the substitution claimed is either present or it is not present. However, “possibly” means that the substitution claimed is either present or it is not present or it is perhaps present. This is not supported in the originally filed application. 

Claim 2 recites “wherein the halogen comprises one or more of” (emphasis added; Lns5-6) which is not supported in the originally filed application.

Claim 2, the amendment to include “-COOH” (Ln6) is new matter in that it is not supported in the originally filed application.

Claims 2-5, 10-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4-5, 13 and 16-18, “the PHA” (Ln1) lacks antecedent basis in that items in parenthesis (claim 1, “(PHA)” Ln4) are not given patentable weight and do not add a limitation to the claimed structure.

Claim Rejections - 35 USC § 103
Claims 1-6, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmouchi in view of Ward and Kitagawa.

Claims 1 and 19-20, Lemmouchi teaches a filter element comprising cellulose acetate fibers bonded together using a polyhydroxyalkanoate surrounding the cellulose acetate fibers. Specifically, a filter element 2 (p12 Ln6) comprises cellulose acetate fibers (p8 Lns23-26) in the form of a base material (p1 Lns21-25). A polyhydroxyalkanoate (i.e. polyhydroxybutyrate; p1 Lns27-31) fibrous coating is applied to the surface of the base material (p6 Ln35 to g 7 Ln5) where this coating surrounds the cellulose acetate fiber on that one side of the base material that is coated (on/in contact with). Given that the combination of the cellulose acetate fibers and the polyhydroxyalkanoate fibrous coating together form an entity such as a self-sustaining disc (p11 Lns2-8; p9 Lns25-28) the cellulose acetate fibers are bonded together through their inter-connection to the polyhydroxyalkanoate fibrous coating which is encompassed by the scope of the claim language of claim 1. The limitation of “suitable for use in smoking articles” (claims 1 and 20) and “for use in smoking articles” (claim 19) each refer to an intended use of the claimed filter element and do not provide structural limitations to the claimed filter element.

Claims 1 and 19-20, Lemmouchi does not teach that the polyhydroxyalkanoate fibers are crystallized.
Ward teaches a tobacco smoke filter having cellulose acetate fibers surrounded by crystallized fibers for making the fiber stable and relatively self-supporting (¶s71-72); and Kitagawa teaches that one skill in the art at the time the invention was made would have known how to make and crystallize polyhydroxyalkanoate fibers (¶13).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Lemmouchi that the polyhydroxyalkanoate fibers are crystallized.
in that Ward teaches a tobacco smoke filter having cellulose acetate fibers surrounded by crystallized fibers for making the fiber stable and relatively self-supporting -- Kitagawa teaches that one skill in the art at the time the invention was made would have known how to make and crystallize polyhydroxyalkanoate fibers.

Claims 2-3, 11 and 16, it is known that an polyhydroxyalkanoate is a polymer having the structure of formula (I) in claim 2 and in Lemmouchi the polyhydroxyalkanoate is polyhydroxybutyrate (p1 Lns27-31; homopolymer) thus meeting the limitations of claim 2 ((C1-c12 alkyls) with n falling in the claimed range), and claim 3. Claims 5 and 13, the polyhydroxyalkanoate in Lemmouchi is 10% by weight of the filter material (p1 Lns1-25) which values falls within the claimed range. Claim 4, Lemmouchi does not teach that the polyhydroxyalkanoate has a weight-average molecular weight greater than or equal to 10,000 daltons and less than or equal to 1,000,000 daltons. However, one skilled in the art would have recognized that optimization of the weight-average molecular weight of the polyhydroxyalkanoate would positively impact the weight of the filter; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Lemmouchi. Claims 6 and 14, Lemmouchi does not teach that the cellulose acetate fiber have a diameter, expressed as denier per filament, greater than or equal to 1 and less than or equal to 15 (claim 14: greater than or equal to 5 and less than or equal to 10). However, Lemmouchi indicates that the diameter of the cellulose acetate fibers impacts the stability of the filter (Lemmouchi p8 Lns18-21) the filter; and for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Lemmouchi optimization of the diameter of the cellulose acetate fibers. Claims 10-12 and 17-18 (and claim 3), with respect to the use of other polyhydroxyalkanoates (different n values, a copolymer or a terpolymer, or poly(3-hydroxybutyrate-co-3-hydroxyvalerate) (claim 3)), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Lemmouchi the use of different polyhydroxyalkanoates as such are conventional alternatives to polyhydroxybutyrate as a filter fiber material.

Conclusion
The amendments and comments filed 10-20-21 have been entered and fully considered. Claims 2, 4-5, 13, and 16-18: the above rejections under 35 USC 112, 2nd paragraph, remain in that items in parenthesis (claim 1, “(PHA)” Ln4) (in the current manner written) are not given patentable weight and do not add a limitation to the claimed structure. Also, has not been established that “PHA” only refers to polyhydroxyalkanoates. Applicant’s request for rejoinder is noted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745